Exhibit 10.6

 

WAIVER OF CERTAIN EQUITY GRANTS UNDER

THE EMPLOYMENT AGREEMENT

 

This waiver (the “Waiver”) of certain equity grants under the certain employment
agreement (the “Agreement”) dated as of October 8, 2004 between Roger Enrico
(“Executive”) and DreamWorks Animation SKG, Inc. (the “Company”). Except as
provided to the contrary, all capitalized terms herein shall have the same
meaning as under the Agreement.

 

For good and valuable consideration, the receipt and the sufficiency of which is
hereby acknowledged, the Executive hereby waives his right to receive an annual
equity award (and his right to receive a cash payment in lieu of such equity
award) for the fiscal year ended December 31, 2005 with an aggregate grant-date
value of $2,000,000, under Paragraph 4.b(ii) of the Agreement. In addition, the
Executive hereby waives his right to terminate the Agreement for “good reason”
pursuant to Paragraph 13 for the Company’s failure to make any of the annual
equity incentive awards in accordance with Paragraph 4.b(ii) of the Agreement
and for the Company’s failure to make a cash payment in lieu of an equity grant
for the fiscal year ended December 31, 2005.

 

Except as expressly modified by this Waiver, the Waiver does not modify or amend
the Agreement in any respect, and the Agreement is hereby ratified and confirmed
in all respects.

 

Effective as of December 5, 2005

 

ACCEPTED AND AGREED TO:

 

        DREAMWORKS ANIMATION SKG, INC. /s/ ROGER ENRICO       By:   /s/
KATHERINE KENDRICK ROGER ENRICO                     Its:  

General Counsel and Corporate Secretary